BOLEO PROJECT MINERA Y METALURGICA DEL BOLEO, SA DE CV FEASIBILITY STUDY SUMMARY REPORT UPDATE 1 SUMMARY 1.1 Geology & Mineral Resource Modelling The Boleo Cu-Co-Zn-Mn deposit is located near the town of Santa Rosalía, Baja California Sur, Mexico. The deposit, which occurs in the El Boleo Formation, comprises seven mineralized units called “Mantos” (manto is a Spanish term used in mining parlance for a generally mineralized layer or stratum).The mineralized mantos dip gently to the east but faulting, which is common throughout the project area, produces a step-like pattern in the present position of the mantos. The deposit was continuously mined predominantly by underground methods from 1886 to 1972, during which time an estimated 18Mt of ore were treated. After 1972 both underground and open pit mining was carried out sporadically until the copper smelter at Santa Rosalía closed in 1985.Since cessation of mining operations International Curator Ltd (Curator) carried out exploration between the years 1993 to 1998 and Minera y Metalúrgica del Boleo S.A. de C.V. (MMB) has been carrying out exploration and project development activities from 2001 to the present. When MMB re-acquired the property in 2001 it also acquired the Curator drill hole assay database which has been used in the current resource study. Independent geologic consultants, Wardrop Engineering Inc.(Wardrop), were engaged in 2009 to update the geologic model and resource estimates of the Boleo deposit in accordance with NI 43-101 standards. Updated resource estimates include all new drilling data.This was an update from previous work performed by Hellman & Schofield (H&S) of Sydney, Australia. The deposit will be mined by a combination of underground and open pit mining methods and as planning and operating requirements are quite different, separate models were developed for each mining method. A gridded block model for each Manto was developed for open pit mine design in preference to a gridded seam model because it allows greater versatility to evaluate mining methods at various cut-off grades.Block dimensions used were 50 m EW x 50 m NS and 0.9 m vertical. Gridded pseudoseam models incorporating minimum and maximum mining height considerations have been created from the block model data for Mantos 1, 2, 3, and 4 for underground mine planning. Block dimensions used were 50 m EW x 50 m NS with a variable vertical height based on cut-off grade and mining constraints. 2 March 2010 Page 7 of 206 BOLEO PROJECT MINERA Y METALURGICA DEL BOLEO, SA DE CV FEASIBILITY STUDY SUMMARY REPORT UPDATE Resource classification was determined by a combination of the number of composite data sets available for grade estimation and distance to data source employing search ellipses of increasing dimensions. Table 1-1: Block Model Mineral Resource Estimate at 0.5% CuEq Cut-off Cut-off CuEq (%) Tonnes (106) Cu (%) Co (%) Zn (%) Mn (%) CuEq (%) Measured 0.50 85.82 0.82 0.074 0.50 3.04 1.59 0.75 73.31 0.93 0.081 0.52 3.20 1.75 1.00 59.83 1.07 0.088 0.53 3.29 1.95 Indicated 0.50 178.86 0.74 0.053 0.71 3.32 1.46 0.75 143.88 0.87 0.059 0.77 3.55 1.66 1.00 112.55 1.03 0.065 0.83 3.65 1.88 M+I 0.50 264.67 0.76 0.060 0.64 3.23 1.50 0.75 217.20 0.89 0.067 0.69 3.43 1.69 1.00 172.38 1.04 0.073 0.72 3.53 1.91 Inferred 0.50 159.85 0.47 0.045 0.70 2.93 1.15 0.75 109.48 0.59 0.052 0.87 3.42 1.39 1.00 77.52 0.70 0.058 0.99 3.66 1.61 Table 1-2: Pseudo-seam Model Resource Estimate at 0.5% CuEq Cut-off Cut-off CuEq (%) Tonnes (106) Cu (%) Co (%) Zn (%) Mn (%) CuEq (%) Measured 0.50 60.67 1.07 0.083 0.52 3.19 1.89 0.75 57.44 1.12 0.086 0.52 3.22 1.96 1.00 52.30 1.20 0.090 0.51 3.21 2.07 Indicated 0.50 129.37 0.89 0.056 0.73 3.38 1.63 0.75 112.77 0.99 0.061 0.76 3.51 1.78 1.00 95.66 1.11 0.065 0.79 3.56 1.94 M+I 0.50 190.04 0.94 0.065 0.66 3.32 1.71 0.75 170.21 1.03 0.069 0.68 3.41 1.84 1.00 147.97 1.14 0.074 0.69 3.44 1.99 Inferred 0.50 95.35 0.60 0.050 0.76 3.13 1.33 0.75 77.85 0.68 0.055 0.83 3.38 1.50 1.00 60.88 0.78 0.061 0.91 3.55 1.67 2 March 2010 Page8 of 206 BOLEO PROJECT MINERA Y METALURGICA DEL BOLEO, SA DE CV FEASIBILITY STUDY SUMMARY REPORT UPDATE 1.2 Metallurgy& Process Design A hydrometallurgical process has been developed that is suitable for the recovery of Cu, Co, Zn and possibly Mn from mined and blended Boleo ores.The metal recovery circuits and equipment envisaged for the Boleo process plant are typical of those deployed in numerous operations worldwide. The proposed plant for the process consists of crushing and milling the ore in sea water followed by atmospheric leaching of the whole ore stream at elevated temperatures.The leach circuit consists of both an oxidative and a reductive leach to ensure the recovery of both oxide and sulphide forms of Boleo’s pay metals. The leached metals are separated from the leach slurry in a counter current decantation (CCD) washing circuit.The dissolved metals are recovered at high efficiency from the wash solution and concentrated in four separate solvent extraction circuits, two electrowinning circuits and a fluid bed drying operation to produce high-quality copper and cobalt metal cathode and zinc sulphate monohydrate crystals respectively.A key feature of the process is the use of direct solvent extraction technology (DSX®) in the second solvent extraction circuit to separate Mn from Co and Zn in the process solutions. The process plant is being designed to treat 3.1 Mdt/a of mined ore and produce product at the following rates of production: · up to 62,000 t/a of copper cathode · up to 2,400 t/a of cobalt cathode · up to 37,000 t/a of zinc sulphate monohydrate salt. In addition, there is the potential to produce up to 220,000 t/a of a manganese carbonate powder (up to 100,000 t/a of contained Mn) via the relatively simple addition of a small number of unit operations to the proposed plant. The process and individual unit operations have been tested successfully in extensive testwork campaigns over the past six years and the development of the process plant has progressed to a detailed design stage.There is therefore a high level of confidence that the metallurgical process development initiatives undertaken to date have been successful and are appropriate for the design and eventual operation of the plant. 2 March 2010 Page9 of 206 BOLEO PROJECT MINERA Y METALURGICA DEL BOLEO, SA DE CV FEASIBILITY STUDY SUMMARY REPORT UPDATE 1.3 Mining Based on resource models by Wardrop, mine engineering consultant, Agapito Associates Inc (AAI) prepared a 23 year life of mine plan and schedule using mainly underground mining methods supplemented on an ongoing basis with ore mined from surface operations.A number of different mining methods were evaluated before options of using predominantly underground mining operations supported by a number of small, open cut mines was selected as the technique which would best deliver the targeted plant feed grade at the required rate. Approximately 95% of all ore processed over the current life of mine is from underground production and the remaining 5% is from surface mining. In addition to progressing the optimization of mine planning and scheduling AAI also prepared mine designs, evaluated equipment requirements, estimated production rates and prepared the initial mine capital cost and provided the basis for the mine operating and sustaining capital cost estimates which were subsequently adjusted by Baja Mining in certain scheduling cost categories for this update to the Feasibility Study. The seam formation and low material strength of the mantos suggested conventional “soft rock” underground mining methods such as used in coal, potash, or salt mining would be appropriate for Boleo underground conditions and accordingly a number of methods were examined for their suitability.Longwall mining was discounted due to the faulted and dipping manto structure and high initial capital cost.Shortwall mining was also discounted when efficient mine layouts could not be readily designed and accommodated within the complex, fault disturbed structure of mantos.After extensive study, room-and-pillar mining using continuous miners was selected because the method requires relatively low capital cost and can accommodate variations and undulations in the footwall as well as variations in mining height. Moreover, room and pillar mining can achieve relatively high productivity and panels can be laid out in such a way that the mineral recovery from relatively small, fault bounded mining blocks can be maximized. The resource pseudoseam model was used to define areas where room and pillar mining could be carried out. The criteria used for this determination were the following; · Minimum mining height of 1.8m to allow working room for the machines.If the economic thickness of the manto was less than this it was diluted by the lower grade blocks above up to 1.8 m height. · Maximum mining height of 4.2m, matching the proposed reach of the continuous miner.Economic blocks above this height were ignored. · The composite copper equivalent grade of the manto over the mining height must exceed a Cut-off grade of 0.5% CuEq.(For mining purposes, the copper equivalent Cut-off grade was calculated using metal prices of $1.50/lb Cu; $15.00/lb Co; $1.20/lb Zn and plant recoveries for Cu, Co and Zn of 91.2%, 78.5 and 65.5% respectively.) 2 March 2010 Page10 of 206 BOLEO PROJECT MINERA Y METALURGICA DEL BOLEO, SA DE CV FEASIBILITY STUDY SUMMARY REPORT UPDATE · An allowance for voids in old works and recovery of “retaque”, or previously mined material, was made in terms of both recovery and density. Underground mining trials to test equipment, working methods and geotechnical ground responses to the chosen method were undertaken in two stages in the years 2005 to 2006 under the supervision of Australian Mine Design and Development (AMDAD) and AAI.These tests confirmed the suitability of the proposed continuous mining method and provided valuable field data and information concerning ground behaviour during mining and methods of ground support. 1.4Economic Assessment A financial model was created utilizing the Wardrop resource model and the AAI mining schedule, capital and operating costs as set out herein and US Securities and Exchange Commission (SEC) guidelines for metal prices.Financial modelling, using the Case 1 prices and 23 years for the project life, shows that the project could generate a net after- tax Internal Rate of Return (IRR) of 25.6% and an after tax NPV (using 8% discount rate) of $1,306 million. In addition, sensitivity analysis was also conducted at various metal prices.The project is sensitive to four key variables; copper price; cobalt price; capital costs and operating costs.The sensitivity of the After-Tax IRR and NPV (at 8% discount rate) relative to the Case 1 is shown in Table 1-3 to indicate the effect of a plus or minus 10% change in the key variables. Table 1-3: Project Economic Sensitivities Summary After Tax IRR NPV @ 8% ($Millions) -10% Case 1 +10% -10% Case 1 +10% Copper price 23.2% 25.6% 27.9% $1,111 $1,306 $1,505 Cobalt price 25.0% 25.6% 26.1% $1,246 $1,306 $1,367 Capital cost 27.7% 25.6% 23.7% $1,361 $1,306 $1,250 Operating cost 26.3% 25.6% 24.8% $1,379 $1,306 $1,234 This modelling, based on the current mine schedule, indicates that the economic sensitivities confirm the financial attractiveness of the project. 2 March 2010 Page11 of 206 BOLEO PROJECT MINERA Y METALURGICA DEL BOLEO, SA DE CV FEASIBILITY STUDY SUMMARY REPORT UPDATE 2 INTRODUCTION This document is being issued as an update to the NI 43-101 compliant technical report entitled “El Boleo Project Feasibility Study Summary Report” dated July 11, 2007 that was issued (and filed on SEDAR) by the Company in support of Boleo Project Feasibility Study.The study, as issued, was current at the time and, as stated in it, some of the estimates of Capital Costs were based on quotes received in mid-2006.Since issuing the Feasibility Study, Baja Mining Corp. (the “Company”) has advanced its efforts to secure financing for construction of the project. Recognizing potential changes in construction costs since completion of the feasibility study and in contemplation of entering into a contract for the engineering, procurement and construction management (“EPCM) of the project facilities, the Company elected to bring all of its capital and operating cost estimates up to current dates.This update incorporated revised capital and operating costs, as of the fourth quarter of 2009, as well as an update to the construction schedule, prices of consumables and products available for sale. Most sections of this report remain unchanged from the Feasibility Study.Specifically Sections of the original Feasibility Study, with reference to Location, History, Geology, Environment and Community Development, required no change from the original Feasibility Study.Updates made to all the other sections included all available new information.The economic assessment of the project has been updated to include changes made to all factors of future construction and operation activities expected for the Boleo Project.There include but are not limited to capital costs, construction schedule, and prices of consumables and metal products. This report incorporates capital and operating costs prepared by the
